DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 35 of USPN 1,0859,549 in view of Martin (U.S. Publication 20110040501). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 16667813 are obvious by the claims in USPN 1,0859,549 in view of Martin (U.S. Publication 20110040501);
Conflicting claims
SN  16952826
Conflicting claims USPN 1,0859,549
a second phase is a solid suspended within or otherwise conveyed by the fluid; performing electron paramagnetic resonance (EPR) spectroscopy on at least a portion of the mixture to generate a first EPR spectrum; and determining at least one property of the mixture based on the at least one characteristic and the first EPR spectrum.
1. (Currently Amended) A method of sensing a multiphase fluid, comprising: extracting at least one characteristic of at least one of a first phase or a second phase in the multiphase fluid in a flowing system; performing electron paramagnetic resonance (EPR) spectroscopy on at least a portion of the multiphase fluid to generate an EPR spectrum; [[and]] determining at least one electromagnetic attribute of the at least the portion of the multiphase fluid; and determining at least one property of the multiphase fluid based on the EPR spectrum, [[and]] the at least one characteristic, and the at least one electromagnetic attribute.
26. A system for sensing a mixture configured to flow in the system, comprising: at least one sensor configured to extract at least one characteristic of at least one phase in the mixture, the mixture comprising at least two phases wherein a first phase is a fluid and a second phase is a solid suspended within or otherwise conveyed by the fluid; 42PATENT Attorney Docket No.: MSIL/0002USC01 an electron paramagnetic resonance (EPR) spectrometer configured to perform EPR spectroscopy on at least a portion of the mixture to generate a first EPR spectrum; and at least one processor coupled to the at least one sensor and the EPR spectrometer, the at least one processor being configured to determine at least one property of the mixture based on the at least one characteristic and the first EPR spectrum.
35. (Currently Amended) A system for sensing a multiphase fluid configured to flow in the system, comprising: at least one sensor configured to extract at least one characteristic of at least one of a first phase or a second phase in the multiphase fluid; an electron paramagnetic resonance (EPR) spectrometer configured to perform EPR spectroscopy on at least a portion of the multiphase fluid to generate an EPR spectrum; and at least one processor coupled to the at least one sensor and the EPR spectrometer [[and]], the at least one processor being configured to: determine at least one electromagnetic attribute of the at least the portion of the multiphase fluid; and , and the at least one electromagnetic attribute.
Martin (U.S. Publication 20110040501).
USPN 1,0859,549 teach the entire limitation of claims 1 and 35 but does not explicitly teach second phase is a solid suspended within or otherwise conveyed by the fluid.
However Martin in a relevant art teaches steps and equipment for real time analysis of multiphase fluid teaches second phase is a solid suspended within or otherwise conveyed by the fluid (see [0064] The system is described with reference to analyzing fluid from a well and includes a sampling module for obtaining a portion of fluid from a well,.., here the multiphase fluid from the well is separated into single phases. A first gas/liquid separator (4) separates the gas from the oil/water, a second oil/water separator (5) separates the oil and water into single phases. The pre-treatment module can also comprise a unit to remove any solids or impurities that would negatively affect the measurement)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in USPN 1,0859,549 to gain the advantage of identifying and removing the impurities from the multiphase fluid the quality of results will be greatly improved as well as removing errors from contamination [Martin [0011]] .



Claims 2-25 and 27-30 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12, 15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent 6268727) in view of Martin (U.S. Publication 20110040501).
Regarding claims 1, King teaches a method of sensing a mixture in a flowing system (as explained in col. 1 lines 11-18, instruments for metering multiphase fluids, that is, measuring the separate percentages of gas and liquid (or separate liquids such as oil and water) in such fluids as well as the velocity and rate of the mixed fluid or the separate liquid and gas velocities and rates), comprising:
 extracting at least one characteristic of at least one phase in the mixture, the mixture comprising at least two phases wherein a first phase is a fluid (as explained in col. 4 lines 35-39, The degree of magnetic polarization, M.sub.p, prior to measurement of the NMR and ESR signals determines the amplitude of these signals, col. 1 lines 11-18, instruments for metering multiphase fluids, that is, measuring the separate percentages of gas and liquid (or separate liquids such as oil and water) in such fluids as well as the velocity and rate of the mixed fluid or the separate liquid and gas velocities and rates);
performing electron paramagnetic resonance (EPR) spectroscopy on at least a portion of the mixture to generate a first EPR spectrum (as explained in claim 19, an ESR sensor having a 
determining at least one property of the mixture based on the at least one characteristic and the first EPR spectrum (as explained in claim 28, means for providing a gradient polarizing field along a flow line containing said fluid, and wherein said processor is further programmed to provide frequency spectrum data from said ESR data and to determine the velocity of said petroleum liquid from said frequency spectrum data, where the spectrum is produced using ESR data (which is same as EPR (electron paramagnetic resonance) please see col. 3 lines 29-31), also the ESR data includes the amplitude of ESR sensor output (characteristic) please see col. 11 lines 19-31 explains the output ESR signal amplitude (characteristic of multiphase fluid) is used in further calculations, herein the spectrum is derived from ESR sensor data including the amplitude of the signal and finally using the spectrum deriving velocity of said petroleum fluid which is multiphase fluid and disclosed above).
King does not explicitly teach second phase is a solid suspended within or otherwise conveyed by the fluid.
However Martin in a relevant art teaches steps and equipment for real time analysis of multiphase fluid teaches second phase is a solid suspended within or otherwise conveyed by the fluid (see [0064] The system is described with reference to analyzing fluid from a well and includes a sampling module for obtaining a portion of fluid from a well,.., here the multiphase fluid from the well is separated into single phases. A first gas/liquid separator (4) separates the gas from the oil/water, a second oil/water separator (5) separates the oil and water into single 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in King to gain the advantage of identifying and removing the impurities from the multiphase fluid the quality of results will be greatly improved as well as removing errors from contamination [Martin [0011]] .
King as modified teach the instant invention above:
Regarding claims 4, King as modified further teaches wherein the mixture is produced from a hydrocarbon- bearing reservoir (as explained in col. 2 lines 9-14, especially in the petroleum industry, as the water and gas content of recoverable petroleum has increased and oil fields have become more inaccessible, there is a need for more sophisticated multiphase flow metering equipment), the method further comprising changing a parameter of the produced mixture based on the at least one property (adjusting done by calibration factor, as explained in col. 6-7 lines 58-3 respectively, ESR sensor 13 senses unpaired electrons, which are present in most crude oils, that is, petroleum liquid prior to refining. No ESR signal is produced by water or gas. The ESR signal amplitude is proportional to the density of the unpaired electrons, and thus to the amount of oil in a pipe cross section. Thus, by using ESR to sense the oil in a multiphase flow, a separate and direct measurement of the crude oil fraction can be obtained. Although not all crude oils have the same signal amplitude for a given concentration, calibration factors for the type of oil can be readily derived and.
King teach the instant invention above:
Regarding claims 5, 27, King further teaches wherein the mixture is produced from a hydrocarbon- bearing reservoir (as explained in col. 2 lines 35-39, The ESR output data is used to determine the fraction of liquid petroleum, such as crude oil, that exhibits a favorable ESR characteristic),
King does not explicitly teaches injecting another fluid into the reservoir or a production system.
However Martin in a relevant art teaches steps and equipment for real time analysis of multiphase fluid teaches injecting another fluid into the reservoir or a production system (see [0070] The handheld sensor assembly can also be configured to be connected to bottom hole sampling tools, sample bottles, PVT cells or any other high pressure (HP) source. The system can also be configured to be used with the manual injection of a fluid using a disposable syringe (29), gas bag or connection to any low atmospheric pressure sample source, to deliver a sample fluid stream to the sensor system)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in King to gain the advantage of identifying and removing the impurities from the multiphase fluid the quality of results will be greatly improved as well as removing errors from contamination [Martin [0011]].
King discloses the claimed invention above:
Regarding claims 6-7, King further teaches wherein the parameter of the injected fluid comprises a pressure, a type, a volume, or a concentration of the injected fluid introduced into the flowing system (as explained in col. 2 lines 35-42, The ESR output data is used to determine the fraction of liquid petroleum, such as crude oil, that exhibits a favorable ESR characteristic. 
King discloses the claimed invention above:
Regarding claims 8, King further teaches wherein the mixture is produced from a hydrocarbon- bearing reservoir with the fluid produced, and wherein performing the EPR spectroscopy comprises performing the EPR spectroscopy (as explained in col. 2 lines 35-39, The ESR output data is used to determine the fraction of liquid petroleum, such as crude oil, that exhibits a favorable ESR characteristic).
King does not explicitly teaches a wellhead, at or adjacent the wellhead.
However Martin in a relevant field teaches a sensor system connected to wellhead teaching a wellhead, at or adjacent the wellhead (as explained in [0071]). The location of the sample collector will depend on the purpose of analysis. The system can be connected to take samples from wellhead/flow head).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in King to gain the advantage of processing real-time measurement’s for data analysis and processing, and  directly measuring the properties of the fluid in the flow stream this will reduce impurities mixing with the sample, and the quality of results will be greatly improved as well as removing errors from contamination [Martin [0011]].                                                         
King discloses the claimed invention above:
Regarding claims 9, King further teaches wherein the at least one characteristic comprises a volume fraction of an oil component within the fluid (as explained in col. 2 lines 35-39, The ESR output data is used to determine the fraction of liquid petroleum, such as crude oil, that exhibits a favorable ESR characteristic).
King does not explicitly teaches and wherein the at least one property comprises a concentration of asphaltene in the oil component.
However Martin in a relevant field teaches a sensor system to Predict/Monitor Asphaltene precipitation teaching and wherein the at least one property comprises a concentration of asphaltene in the oil component (as explained in [0112], At the data acquisition module the process fluid property and chemical data obtained can be used in conjunction with pressure, temperature and flow rate measurements, if required, to [0119] Predict/Monitor Asphaltene precipitation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in King to gain advantage of supplying chemical and physical properties of the phases at flow line conditions and in real time which can then be used to improve the calculation of phase flow rates [Martin [0073]].   
King discloses the claimed invention above:
Regarding claims 12, King further teaches King further discloses adjusting an operating parameter of the flowing system based on a deviation of a current value of the at least one property from a baseline value of the at least one property (as explained in col. 6-7 lines 58-3 respectively, ESR sensor 13 senses unpaired electrons, which are present in most crude oils, 
King discloses the claimed invention above except:
Regarding claim 15, King does not explicitly teaches wherein the at least one property comprises a concentration of asphaltene contained within the first phase of the mixture.
However Martin in a relevant field teaches a sensor system to Predict/Monitor Asphaltene precipitation teaching wherein the at least one property comprises a concentration of asphaltene contained within the first phase of the mixture (as explained in [0112], At the data acquisition module the process fluid property and chemical data obtained can be used in conjunction with pressure, temperature and flow rate measurements, if required, to [0119] Predict/Monitor Asphaltene precipitation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Martin in King to gain advantage of supplying chemical and physical properties of the phases at flow line conditions and in real time which can then be used to improve the calculation of phase flow rates [Martin [0073]].  
Regarding claim 26, the structure recited is intrinsic to the method recited in claim 26, as disclosed by King (U.S. Patent 6268727) in view of Martin (U.S. Publication 20110040501) .
    Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent 6268727), Martin (U.S. Publication 20110040501) as applied to the rejection of claim 1 above and further in view of Brown (U.S. Publication 20120267115).
King as modified discloses the claimed invention above:
Regarding claims 10 , King as modified further teaches wherein determining the at least one property of the mixture comprises determining at least one property of the remaining fluid (as explained in col. 6-7 lines 58-3 respectively, ESR sensor 13 senses unpaired electrons, which are present in most crude oils, that is, petroleum liquid prior to refining. No ESR signal is produced by water or gas. The ESR signal amplitude is proportional to the density of the unpaired electrons, and thus to the amount of oil in a pipe cross section. Thus, by using ESR to sense the oil in a multiphase flow, a separate and direct measurement of the crude oil fraction can be obtained. Although not all crude oils have the same signal amplitude for a given concentration, calibration factors for the type of oil can be readily derived and applied).
King as modified does not explicitly teaches separating at least a portion of the second phase from the mixture to leave a remaining fluid
However Brown in a relevant field system and method are provided for collecting fluid samples from a fluid flowline located subsea teaching separating at least a portion of the second phase from the mixture to leave a remaining fluid, wherein the at least the portion of the multiphase fluid comprises the remaining fluid (as explained in [0019] The enrichment mechanism of the collected fluid sample may further include a separation means for separating 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Brown in King as modified to gain advantage separating the sample phases of multiphase fluids which selected and adequate quantities from these sample phases can be captured and used for processing [Brown [0036]].                                                         
King as modified discloses the claimed invention above except:
Regarding claim 11, King as modified does not teach wherein the remaining fluid contains a multiplicity of phases, the method further comprising controlling one or more valves to at least one of: store the mixture in a separator; separate at least a portion of the second phase from the mixture using the separator; or allow the at least the portion of the mixture to enter a resonator from the separator for performing the EPR spectroscopy
However Brown in a relevant field system and method are provided for collecting fluid samples from a fluid flowline located subsea teaching wherein the remaining fluid contains a multiplicity of phases, the method further comprising controlling one or more valves to at least one of: store the mixture in a separator; separate at least a portion of the second phase from the mixture using the separator; (as explained in [0063] Valves 40, 42 allow identified fluids to be drawn into the pump cylinder 24, and then if any undesirable fluids are present, the pump 22 can then push these fluids back into the hydrocarbon flowline 12), or allow the at least the 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Brown in King as modified to gain advantage of using valves system for separating the sample phases of multiphase fluids which selected and adequate quantities from these sample phases can be captured and used for processing [Brown [0036]].                       
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent 6268727) Martin (U.S. Publication 20110040501), Brown (U.S. Publication 20120267115) as applied to the rejection of claim 12 above and further in view of Tseitlin (U.S. Publication 20130257431).
King as modified discloses the claimed invention above:
Regarding claims 13, King as modified does teach wherein the baseline value is generated by: the extracting, the performing, and the determining over time to generate multiple values of the at least one property; and deriving the baseline value based on the multiple values of the at least one property (as explained in col. 6-7 lines 58-3 respectively, ESR sensor 13 senses unpaired electrons, which are present in most crude oils, that is, petroleum liquid prior to refining. No ESR signal is produced by water or gas. The ESR signal amplitude is proportional to the density of the unpaired electrons, and thus to the amount of oil in a pipe cross section. Thus, by using ESR to sense the oil in a multiphase flow, a separate and direct measurement of the crude oil fraction can be obtained. Although not all crude oils have the .
However Tseitlin in a relative field teaches an EPR methods and system teaching the repeating process (as explained in [0072] Data acquisition and processing may be repeated for an off-resonance magnetic field value. The result, which may represent the background signal, may be subtracted from the signal measured at resonance conditions to produce the final EPR spectrum of the object being studied).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Tseitlin in King as modified to gain the advantage of an improved Data acquisition and processing system which when repeated provide accurate and improved results for processing [Tseitlin [0072]].
King as modified discloses the claimed invention above except:
Regarding claims 14, King as modified does not teach after the adjusting, repeating performing the EPR spectroscopy to generate an updated EPR spectrum; and identifying a change in the updated EPR spectrum from the first EPR spectrum.
However Tseitlin in a field teaches an EPR methods and system teaching after the adjusting, repeating performing the EPR spectroscopy to generate an updated EPR spectrum; and identifying a change in the updated EPR spectrum from the first EPR spectrum (as explained in [0072] The result of cross-correlation may be the free indication decay (FID) that may represent the detection signal (EPR signal) in the time domain. An inverse Fourier transform, conducted at block 670, of the FID may produce the EPR spectrum in the frequency domain or in the conventional magnetic field domain. Data acquisition and processing may be 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Tseitlin in King as modified to gain the advantage of an improved Data acquisition and processing system which when repeated provide accurate and improved results for processing [Tseitlin [0072]].
Allowable Subject Matter
7.	Claims 2-3, 16-20, 21-25, 28-29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claims 2, 30, determining at least one electromagnetic attribute of the at least one phase in the mixture, wherein the at least one electromagnetic attribute is used in the determination of the at least one property of the mixture.
Regarding claims 3, wherein determining the at least one electromagnetic attribute is based on performing the EPR spectroscopy, and wherein the at least one electromagnetic attribute comprises at least one of a conductivity, a dielectric property, a magnetic susceptibility, or a magnetic permeability, of the at least the portion of the mixture.
Regarding claims 16, 28-29, wherein the EPR spectroscopy is performed at a first position, the method further comprising performing EPR spectroscopy to generate a second EPR spectrum at a second position.
Regarding claims 21, wherein the EPR spectroscopy is performed at a first time, the method further comprising performing EPR spectroscopy to generate a second EPR spectrum at a second time.
	Claims 17- 20 and 22-25 are allowable over the prior art because of their dependencies.
Examiner Notes
8. 	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prammer (U.S. Patent 20020140425) discloses Measurement Of Flow Fractions Flow Velocities And Flow Rates Of a Multiphase Fluid Using ESR Sensing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858